       Case 5:14-cr-00634-JLS
Case 1:20-cr-00104-KAM        Document
                         Document       1 Filed
                                  1-1 Filed     12/04/14
                                            03/04/20 PagePage  1 ofPageID
                                                          1 of 22   21    #: 2
       Case 5:14-cr-00634-JLS
Case 1:20-cr-00104-KAM        Document
                         Document       1 Filed
                                  1-1 Filed     12/04/14
                                            03/04/20 PagePage  2 ofPageID
                                                          2 of 22   21    #: 3
       Case 5:14-cr-00634-JLS
Case 1:20-cr-00104-KAM        Document
                         Document       1 Filed
                                  1-1 Filed     12/04/14
                                            03/04/20 PagePage  3 ofPageID
                                                          3 of 22   21    #: 4
       Case 5:14-cr-00634-JLS
Case 1:20-cr-00104-KAM        Document
                         Document       1 Filed
                                  1-1 Filed     12/04/14
                                            03/04/20 PagePage  4 ofPageID
                                                          4 of 22   21    #: 5
       Case 5:14-cr-00634-JLS
Case 1:20-cr-00104-KAM        Document
                         Document       1 Filed
                                  1-1 Filed     12/04/14
                                            03/04/20 PagePage  5 ofPageID
                                                          5 of 22   21    #: 6
       Case 5:14-cr-00634-JLS
Case 1:20-cr-00104-KAM        Document
                         Document       1 Filed
                                  1-1 Filed     12/04/14
                                            03/04/20 PagePage  6 ofPageID
                                                          6 of 22   21    #: 7
       Case 5:14-cr-00634-JLS
Case 1:20-cr-00104-KAM        Document
                         Document       1 Filed
                                  1-1 Filed     12/04/14
                                            03/04/20 PagePage  7 ofPageID
                                                          7 of 22   21    #: 8
       Case 5:14-cr-00634-JLS
Case 1:20-cr-00104-KAM        Document
                         Document       1 Filed
                                  1-1 Filed     12/04/14
                                            03/04/20 PagePage  8 ofPageID
                                                          8 of 22   21    #: 9
       Case 5:14-cr-00634-JLS
Case 1:20-cr-00104-KAM        Document
                        Document        1 Filed
                                 1-1 Filed      12/04/14
                                           03/04/20  Page Page  9 of
                                                          9 of 22    21 #: 10
                                                                  PageID
       Case 5:14-cr-00634-JLS
Case 1:20-cr-00104-KAM        Document
                        Document        1 Filed
                                 1-1 Filed      12/04/14
                                           03/04/20  Page Page
                                                          10 of 10
                                                                22 of 21 #: 11
                                                                   PageID
       Case 5:14-cr-00634-JLS
Case 1:20-cr-00104-KAM        Document
                        Document        1 Filed
                                 1-1 Filed      12/04/14
                                           03/04/20  Page Page
                                                          11 of 11
                                                                22 of 21 #: 12
                                                                   PageID
       Case 5:14-cr-00634-JLS
Case 1:20-cr-00104-KAM        Document
                        Document        1 Filed
                                 1-1 Filed      12/04/14
                                           03/04/20  Page Page
                                                          12 of 12
                                                                22 of 21 #: 13
                                                                   PageID
       Case 5:14-cr-00634-JLS
Case 1:20-cr-00104-KAM        Document
                        Document        1 Filed
                                 1-1 Filed      12/04/14
                                           03/04/20  Page Page
                                                          13 of 13
                                                                22 of 21 #: 14
                                                                   PageID
       Case 5:14-cr-00634-JLS
Case 1:20-cr-00104-KAM        Document
                        Document        1 Filed
                                 1-1 Filed      12/04/14
                                           03/04/20  Page Page
                                                          14 of 14
                                                                22 of 21 #: 15
                                                                   PageID
       Case 5:14-cr-00634-JLS
Case 1:20-cr-00104-KAM        Document
                        Document        1 Filed
                                 1-1 Filed      12/04/14
                                           03/04/20  Page Page
                                                          15 of 15
                                                                22 of 21 #: 16
                                                                   PageID
       Case 5:14-cr-00634-JLS
Case 1:20-cr-00104-KAM        Document
                        Document        1 Filed
                                 1-1 Filed      12/04/14
                                           03/04/20  Page Page
                                                          16 of 16
                                                                22 of 21 #: 17
                                                                   PageID
       Case 5:14-cr-00634-JLS
Case 1:20-cr-00104-KAM        Document
                        Document        1 Filed
                                 1-1 Filed      12/04/14
                                           03/04/20  Page Page
                                                          17 of 17
                                                                22 of 21 #: 18
                                                                   PageID
       Case 5:14-cr-00634-JLS
Case 1:20-cr-00104-KAM        Document
                        Document        1 Filed
                                 1-1 Filed      12/04/14
                                           03/04/20  Page Page
                                                          18 of 18
                                                                22 of 21 #: 19
                                                                   PageID
       Case 5:14-cr-00634-JLS
Case 1:20-cr-00104-KAM        Document
                        Document        1 Filed
                                 1-1 Filed      12/04/14
                                           03/04/20  Page Page
                                                          19 of 19
                                                                22 of 21 #: 20
                                                                   PageID
       Case 5:14-cr-00634-JLS
Case 1:20-cr-00104-KAM        Document
                        Document        1 Filed
                                 1-1 Filed      12/04/14
                                           03/04/20  Page Page
                                                          20 of 20
                                                                22 of 21 #: 21
                                                                   PageID
       Case 5:14-cr-00634-JLS
Case 1:20-cr-00104-KAM        Document
                        Document        1 Filed
                                 1-1 Filed      12/04/14
                                           03/04/20  Page Page
                                                          21 of 21
                                                                22 of 21 #: 22
                                                                   PageID
        Case 5:14-cr-00634-JLS
Case 1:20-cr-00104-KAM         Document
                         Document        1-103/04/20
                                  1-1 Filed   Filed 12/04/14
                                                       Page 22Page
                                                               of 221PageID
                                                                      of 1  #: 23


JLS
                    IN THE UNITED STATES DISTRICT CO RT
                FOR THE EASTERN DISTRICT OF PENNSY VANIA

                                                      INDICTMENT

DESIGNATION FORM to be used by counsel to indicate the categ9 y of the case for the
purpose of assignment to a propriate calendar.           I If1 -5

Post Office: __P"-'h=i=la=d=e=lp=h=ia~----                            County:_--=-P-=h=i=ad=e=l=h=i=a_ _ _ _ __

City and State of Defendant:_=Is=ra=e=l-----------+----------

County: __N~/A_ _ _ _ _ _ _ __                                        Register numbe :_--=N--'-'/-=-A=--------

Place of accident, incident, or transaction:_--"'E=a=st=em~D=is=tr=ic::.!:..t""""o"'--f"'--Pe~=s.;....:.l'-.!.v=an=i=a_ _ _ _ __

Post Office: Multiple locations                                       County:
RELATED CASE, IF ANY:

Criminal cases are deemed related when the answer to the following

         Does this case involve a defendant or defendants alleged to h ve participated in the same
         action or transaction, or in the same series of acts or transacti ns, constituting an offense
         or offenses?

         YES/NO: No

     Case Number: NIA                      Judge: N/A
CRIMINAL: (Criminal Category - FOR USE BY U.S. ATTORNE                                        ONLY)
1.                  rAn.titrust

2.                  r Income Tax and other Tax Prosecutions
3.                  r Commercial Mail Fraud
                    r
4.                      Controlled Substances
5.                  rViolations of 18 U.S.C. Chapters 95 and 96 (Secti ns 1951-55 and 1961-68)
                   and Mail Fraud other than commercial
6.                  r. General Criminal
       (U.S. ATTORNEY WILL PLEASE DESIGNATE PARTIC LAR CRIME AND
       STATUTE CHARGED TO BE VIOLATED AND STATE NY PREVIOUS
       CRIMINAL NUMBER FOR SPEEDY TRIAL ACT TRAC ING PURPOSES)
18 U.S.C. § 2, 371 and 513(a); 49 U.S.C. §§ 32705(a) and 32709( )


DATE:      IJ.j~ft<..-/

File No. 2012R00257
U.S. v. Shmuel Gali
